9 U.S. 280
5 Cranch 280
3 L.Ed. 101
THE UNITED STATESv.EVANS.
February Term, 1809

1
ERROR to the district court for the Kentucky district.


2
In the court below, the judge at the trial rejected certain testimony which was offered by the attorney for the United States, who thereupon took a bill of exceptions, and became nonsuit, and afterwards, at the same term, moved the court to set aside the nonsuit and grant a new trial, upon the ground that the judge had erred in rejecting the testimony. But the court overruled the motion, and refused a new trial; whereupon the attorney for the United States sued out his writ of error.


3
The case was submitted by the Attorney-General and Rowan, without argument.


4
MARSHALL, Ch. J. delivered the opinion of the court, that in such a case, where there has been a nonsuit, and a motion to reinstate overruled, the court could not interfere.


5
Judgment affirmed.